11-3200
         Krasniqi v. Holder
                                                                                       BIA
                                                                               A089 252 652


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of October, two thousand twelve.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       Labinot Krasniqi,
14                Petitioner,
15
16                                                              11-3200
17                            v.                                NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:                Joshua Bardavid, New York, NY.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
28                                      General; Russell J.E. Verby, Senior
29                                      Litigation Counsel; Jennifer R.
30                                      Khouri, Trial Attorney, Office of
31                                      Immigration Litigation, Civil
32                                      Division, United States Department
33                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Labinot Krasniqi, a native of the former

 6   Yugoslavia and a citizen of Kosovo, seeks review of an

 7   August 5, 2011 decision of the BIA denying his motion to

 8   reopen his removal proceedings.    In re Labinot Krasniqi, No.

 9   A089 252 652 (B.I.A. Aug. 5, 2011).    We assume the parties’

10   familiarity with the underlying facts and procedural history

11   of the case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.   Kaur v. BIA, 413 F.3d 232, 233 (2d

14   Cir. 2005) (per curiam).   The BIA “ordinarily will not grant

15   [a motion to reopen] unless the movant has met the ‘heavy

16   burden’ of demonstrating a likelihood that the new evidence

17   presented would alter the result in the case.”    Li Yong Cao

18   v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d Cir. 2005).

19   In other words, where a movant seeks to reopen removal

20   proceedings involving the denial of asylum, the BIA may deny

21   relief based on “the movant’s failure to make a prima facie

22   case of eligibility for asylum.”    Id. (citing INS v.


                                   2
 1   Doherty, 502 U.S. 314, 323 (1992)).

 2          Here, the BIA did not abuse its discretion in denying

 3   Krasniqi’s motion to reopen on the ground that he failed to

 4   establish that the evidence presented in his motion would

 5   likely alter the result in the case.      The evidence at issue

 6   did not suggest that the government in Kosovo was or would

 7   be unwilling or unable to protect him from his alleged

 8   persecutors—Stankon Reskovich, a private citizen, and former

 9   members of the Kosovo Liberation Army (“KLA”).       See

10   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d

11   Cir. 2006) (“[P]rivate acts may be persecution [for asylum

12   purposes] if the government has proved unwilling to control

13   such actions.”).    Moreover, the evidence at issue did not

14   undermine the agency’s conclusion that Krasniqi failed to

15   establish that he was persecuted, or had a well-founded fear

16   of future persecution, on account of a protected ground.

17   See 8 U.S.C. § 1101(a)(42).     Because the BIA reasonably

18   concluded that Krasniqi failed to establish prima facie

19   eligibility for asylum, it did not abuse its discretion in

20   denying his motion to reopen.       See Li Yong Cao, 421 F.3d at

21   156.    In light of this conclusion, we decline to reach the

22   issue of whether the evidence presented with Krasniqi’s


                                     3
 1   motion was previously available within the meaning of 8

 2   C.F.R. § 1003.2(c)(1).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot. Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                    4